Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-5 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “an external pipe with a cross-sectional circumference greater than a cross-sectional circumference of the housing pipe, the external pipe being mounted on an outside of the housing pipe and in communication with the housing pipe to allow outside air to flow in and to assist smooth discharge of exhaust gas discharged to the housing pipe.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “wherein the housing pipe includes: a housing pipe body having a predetermined length, which is mounted at an-the end of an-the exhaust pipe of a-the vehicle to discharge the exhaust gas; a front-side air outlet port formed in a plurality on a front side of the housing pipe body to allow the outside air to flow in; a rear-side air outlet port formed in a plurality on 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746